Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Tucker, Reg. # 71,398 on 1/18/22. Claims 1, 8, 15 are amended as follows:
Claim 1. (Currently Amended) A computer implemented method comprising: receiving, by an operating system of a computer server, a request to execute an instance of a computer application that is non-native to the operating system of the computer server; based on a determination that the computer application is a non-native application for the operating system: deploying, by the operating system, a virtual container for the instance of the computer application, wherein the virtual container is allocated a dynamic virtual internet protocol address (DVIPA) from a range of IP addresses defined as DVIPAs within a VIPA range definition; instantiating, by the operating system, an application instance of the computer application in the virtual container; based creating, by the operating system, for the virtual container, a virtual network interface card (NIC) that translates network communication between the application instance and a physical NIC of the computer server; identifying, by the virtual NIC, an instance of a communication protocol stack of a plurality of communication protocol stacks of the operating system that provides optimal IP routing support for the non-native application using one or more configuration parameters provided in the VIPA range definition; and selecting, by the virtual NIC, the identified instance of the communication protocol stack  to bind the application instance for transferring network communication between the virtual NIC and the physical NIC; and in response to receiving a second request to execute an instance of a second computer application that is native to the operating system of the computer server, deploying 
Claim 8. (Currently Amended) A system comprising: a physical network interface card (NIC); a memory; and a processor coupled with the physical NIC and the memory, the processor configured to perform network virtualization using a method that comprises: receiving, by an operating system of a computer server, a request to execute an instance of a computer application that is non-native to the operating system of the computer server; based on a determination that the computer application is a non-native application for the operating system: deploying, by the operating system, a virtual container for the instance of the computer application, wherein the virtual container is allocated a dynamic virtual internet protocol address (DVIPA) from a range of IP addresses defined as DVIPAs within a VIPA range definition; instantiating, by the operating system, an application instance of the computer application in the virtual container; based creating, by the operating system, for the virtual container, a virtual network interface card (NIC) that translates network communication between the application instance and the physical NIC; identifying, by the virtual NIC, an instance of a communication protocol stack of a plurality of communication protocol stacks of the operating system that provides optimal IP routing support for the non native application using one or more configuration parameters provided in the VIPA range definition; and selecting, by the virtual NIC, the identified instance of the communication protocol stack  to bind the application instance for transferring network communication between the virtual NIC and the physical NIC; in response to receiving a second request to execute an instance of a second computer application that is native to the operating system of the computer server, deploying a user space that hosts the native application instance;
wherein a virtual NIC is only created for virtual containers built for non-native applications while native applications in the user space do not receive a virtual NIC assignment.
Claim 15. (Currently Amended) A computer program product comprising a computer readable storage medium, the computer readable storage medium comprising computer executable instructions, which when executing by a processing unit causes the processing unit to perform a method the identified instance of the communication protocol stack to bind the application instance for transferring network communication between the virtual NIC and the physical NIC; in response to receiving a second request to execute an instance of a second computer application that is native to the operating system of the computer server, deploying a user space that hosts the native application instance; wherein a virtual NIC is only created for virtual containers built for non-native applications while native applications in the user space do not receive a virtual NIC assignment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199